Title: To James Madison from William Jarvis, 6 February 1806 (Abstract)
From: Jarvis, William
To: Madison, James


                    § From William Jarvis. 6 February 1806, Lisbon. “Since my last of the 17th Ult. & the Postcript of the 20th. no political transaction has transpired of any moment. The treaty between the Emperors Napolion & Francis will go inclosed, under the supposition of a bare possibility from the constant strong Westerly winds which have prevailed for thirty days past, that it may not have reached you from any other quarter.
                    “A few days since I got released from the Avon sloop of War, Captn Snell, William Scott an American seaman. Adam Brown, impressed in England calling himself an American is still on board that Vessel. He says he transmitted his protection to London, to Mr Lyman, but is afraid it has miscarried. Mr Gambier the British Consul General has likewise passed his word for the release of Thomas Harling from the Pomona. In the course of last month two or three hot impressments of English seamen took place, but the Americans were generally let alone, except in one or two instances, when they were immediately discharged upon shewing their protections.
                    “From what Mr Erving says I am in hopes our Spanish Affairs begin to wear a more favourable aspect: but no doubt the inclosed packet from him will communicate every thing that is interesting. Inclosed is also a letter from Mr Simpson; duplicates from Yr. Excy Mr de Araujo and the Marquis de Pombal; dup: Copy to Mr de Araujo; Dup: recapitulation of the semi-annual list, & list of protections granted and duplicate accounts.”
                    Adds in a postscript: “The letters from Mr Erving and Mr Simpson are put under a separate Cover.”
                    
                    Adds in a 9 Feb. postscript: “Mr Simpson advised me in a letter of the 24 Ulto. that an Algerine frigate had captured a large Portugueze Brazil ship bound to that Colony from Lisbon loaded with Salt, Wine, Cordage & dry goods. She was taken the early part of Jany. off Madei⟨ra⟩ & arrived at Tangier the 23rd. The same fr⟨i⟩gate took a Portugueze Yacht bound to this port from Mogadore with wax &c & sent her direct to Algeirs.”
                